          Case 1:18-cv-12098-WGY Document 31 Filed 05/06/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

SHANNON PRICE, Individually and on)
Behalf of All Others Similarly Situated and
                                  )
On Behalf of the EATON VANCE PROFIT
                                  )
SHARING AND SAVINGS PLAN,         ) Civil Action No. 18-12098-WGY
                                  )
                Plaintiff,        )
                                  )
        vs.                       )
                                  )
EATON VANCE CORPORATION, EATON )
VANCE MANAGEMENT, EATON VANCE )
INVESTMENT COMMITTEE, and DOES 1- )
30, inclusive,                    )
                                  )
                Defendants.       )
                                  )

 PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF PRELIMINARY APPROVAL
                   OF CLASS ACTION SETTLEMENT


         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff Shannon Price

(“Plaintiff”), now moves the Court to enter an order preliminarily approving the Class Action

Settlement reached by the parties to resolve the claims of Plaintiff and the proposed Settlement

Class.

         In support of this motion, Plaintiff relies upon the accompanying Memorandum of Law in

Support of Plaintiff’s Motion for Entry of Preliminary Approval Order; the Declarations of counsel

David Sanford and Charles Field and Plaintiff in Support of Plaintiff’s Unopposed Motion for

Preliminary Approval Order; the Class Action Settlement Agreement; and all other records,

pleadings, and papers on file in this action.

         Plaintiff respectfully requests that the Court enter an order:

         1. Granting preliminary approval of the settlement;


                                                   1
 Case 1:18-cv-12098-WGY Document 31 Filed 05/06/19 Page 2 of 4



2. Certifying the settlement class;

3. Enjoining settlement class members from pursuing any claims that arise out of or relate

   in any way to the claims at issue in this action pending final approval of the settlement;

4. Appointing Sanford Heisler Sharp LLP as Class Counsel;

5. Directing notice to settlement class members and approving the plan and the form of

   notice;

6. Appointing Analytics LLC as Settlement Administrator and Escrow Agent;

7. Scheduling a Fairness Hearing; and

8. Scheduling a hearing on Class Counsel’s motion for fees and costs and the payment of

   service awards to the Named Plaintiff.

Dated: May 6, 2019

                                      Respectfully submitted,
                                      /s/ Andrew H. Miller                   .

                                      Andrew H. Miller (MA Bar # 682496)
                                      SANFORD HEISLER SHARP, LLP
                                      700 Pennsylvania Avenue SE, Suite 300
                                      Washington, DC 20003
                                      Telephone: (202) 499-5200
                                      Facsimile: (202) 499-5199
                                      amiller@sanfordheisler.com

                                      *Charles Field
                                      SANFORD HEISLER SHARP, LLP
                                      655 West Broadway, Suite 1700
                                      San Diego, CA 92101
                                      Telephone: (619) 577-4242
                                      Facsimile: (619) 577-4250
                                      cfield@sanfordheisler.com


                                      *David Sanford
                                      *David Tracey
                                      *Meredith Firetog

                                         2
Case 1:18-cv-12098-WGY Document 31 Filed 05/06/19 Page 3 of 4



                           SANFORD HEISLER SHARP, LLP
                           1350 Avenue of the Americas, 31st Floor
                           New York, NY 10019
                           Phone: (646) 402-5650
                           Facsimile: (646) 402-5651
                           dtracey@sanfordheisler.com
                           dsanford@sanfordheisler.com
                           mfiretog@sanfordheisler.com
                           * Admitted pro hac vice

                           Attorneys for Plaintiff and the Proposed Class




                              3
         Case 1:18-cv-12098-WGY Document 31 Filed 05/06/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a true and correct copy of the foregoing was served
via the Court’s electronic filing system, which all counsel of record registered as District of
Massachusetts CM/ECF users will receive via electronic notification.




                                                   s/ Andrew H. Miller     .
                                                   Andrew H. Miller




                                               4
